Citation Nr: 0503133	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether a March 1965 RO decision denying entitlement to 
service connection for a psychiatric disorder should be 
reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether a January 1967 RO decision denying entitlement to 
service connection for a psychiatric disorder should be 
reversed on the grounds of clear and unmistakable error 
(CUE).

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to October 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In September 2003, the veteran participated at a hearing 
conducted by the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

The issue of service connection for schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO's March 1965 decision did not contain any kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  The rating decision 
constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.

2.  The RO's January 1967 decision did not contain any kind 
of error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  The rating decision 
constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.

3.  In an unappealed decision of August 1989, the RO refused 
to reopen the claim of service connection for schizophrenia 
on the basis that new and material evidence had not been 
submitted.  

4.  The evidence reviewed and submitted since the RO refused 
to reopen the claim is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The March 1965 RO decision, which denied service 
connection for a psychiatric condition for treatment purposes 
did not contain CUE.  38 U.S.C.A. §§ 5107, 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 20.1403(a) (2004).

2.  The January 1967 RO decision, which denied service 
connection for a psychiatric condition did not contain CUE.  
38 U.S.C.A. §§ 5107, 5109A, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105, 20.1403(a) (2004).

3.  Evidence submitted since the RO refused to reopen the 
claim in August 1989 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the matter of new and material 
evidence with respect to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of these issues, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents the 
reopening of his claim.  

Regarding the application of the Veterans Claims Assistance 
Act of 2000 (VCAA), the Court of Appeals for Veterans Claims 
(Court) has held that reversal or revision of prior decisions 
due to CUE is not a claim but a collateral attack on a prior 
decision.  Thus, one requesting such reversal or revision is 
not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Clear and Unmistakable Error

After a thorough review of the evidence of record, the Board 
finds that CUE does not exist in the RO's decisions of March 
1965 and January 1967.  The Board notes that the March 1965 
decision denied service connection for treatment purposes 
only, but it will be reviewed herein as though it were a 
final determination of service connection.

Essentially, the veteran alleges that he was never diagnosed 
with a psychiatric condition prior to service, therefore the 
RO should not have denied his claim in 1965 and 1967 based on 
aggravation.  The veteran has not claimed that the correct 
facts, as they were known at the time, were not before the 
adjudicator.  Instead, he argues that the RO failed to rebut 
the presumption of soundness by clear and convincing 
evidence.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  A claim of CUE is 
a collateral attack on a final RO decision.  Smith v. Brown, 
35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous determinations 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such an error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id. at 313-14.  
See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  
The Court has also stated that CUE is a type of error in 
which reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a decision), the VA's failure 
to fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See 38 C.F.R. § 20.1403(d).  The Court has also held that 
allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  In addition, the Court has held 
that VA's breach of its duty to assist cannot form a basis 
for a claim of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to 
assist caused incomplete record but not incorrect record).  
When there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000).

There is no evidence that the correct facts, as they were 
known in 1965 and 1967 were not before the RO.  At the time 
of the promulgation of the 1965 decision, the service medical 
records were available for the RO's review.  Additional 
service medical records were reviewed when the RO promulgated 
its decision in 1967.  Based on a review of that evidence, 
the RO decided that the veteran's psychosis pre-existed 
service and that aggravation was not shown.  

Under the provisions of 38 U.S.C. § 1111 (formerly 38 U.S.C. 
§ 311 in effect at the time of the 1965 and 1967 RO 
decisions), every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (formerly 38 U.S.C. § 353 in effect at the 
time of the 1965 and 1967 RO decisions).

Here, both sets of service medical records show a diagnosis 
of paranoid schizophrenia that examiners determined existed 
prior to the veteran's entry into service.  At the time of 
the January 1964 pre-induction examination, psychiatric 
disorders were not reported.  The veteran was inducted on May 
11, 1964.  On May 20, 1964, it was determined that he needed 
a psychiatric evaluation.  At the time, the veteran reported 
that he had used heroin for 6 years until 3 1/2 months prior to 
entry and that he had problems thinking and nervousness for a 
3-week period.  He was admitted for treatment and diagnosed 
with paranoid schizophrenia.  

The additional service medical records before the RO in 1967 
included an August 1964 addendum that specifically addressed 
the question of whether or not the condition existed prior to 
the veteran's entry into service and an August 1964 Medical 
Board proceedings report that concluded that the veteran's 
condition was not aggravated by active duty.  The records 
also included a questionnaire that his mother had completed 
regarding the veteran's health and family history.  According 
to the veteran's mother, he had never suffered from a nervous 
disorder.  

In the August 1964 addendum, the examiner noted that the 
veteran had been interviewed and reported a history of drug 
use prior to service.  The veteran also expressed his belief 
that the flight to basic training cased him to have a nervous 
breakdown and that the injections received and blood samples 
drawn caused his brain to become weak.  The veteran drew 
parallels between his current feelings and feelings that he 
had during his childhood and in the years prior to service.  
The veteran also described feelings of guilt during his 
childhood and depression upon his arrival in New York City.  
He felt that his depression led to his use of heroin.  

Also of record was a VA note dated in January 1965 showing 
that the veteran sought treatment for complaints that he 
could not eat or sleep since the previous Wednesday.  

Here, the RO had clear and unmistakable evidence that the 
veteran's psychiatric disorder existed prior to his entry 
into service and was not aggravated by service.  The only 
available medical opinions before the RO were consistent with 
regard to a finding that the veteran's schizophrenia existed 
prior to his entry into service.  Further, the recorded 
history, as reported by the veteran, indicates that he had 
problems prior to his entry into service.  In the first set 
of records, the May 1964 entry shows that nine days after 
service entry the veteran reported nervousness and problems 
thinking in the prior three weeks.  The August 1964 addendum, 
which was available in 1967, revealed the veteran's report of 
problems dating back to childhood and the years prior to 
service.  Therefore, it was reasonable for the RO to reach 
the same conclusion since contrary medical opinions were not 
of record.  The Board notes that the medical opinions are 
entitled to considerable weight and, in view of the fact that 
there were no contrary medical opinions of record at that 
time, it would appear that any argument that the veteran may 
now advance with regard to this evidence would constitute a 
mere difference of opinion as to how the evidence was 
weighed.  A disagreement as to how facts were weighed does 
not constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).

Although the records do not show that there was a specific 
finding of an increase in disability, the RO apparently 
considered and weighed all evidence that was of record at the 
time of the 1965 and 1967 decisions under relevant laws and 
regulations and concluded that the preexisting disability was 
not aggravated during service.  At the time of the 1967 
decision, the RO's decision was further supported by a record 
of Medical Board proceedings in which it was concluded that 
the condition was not aggravated by active duty.  While 
reasonable minds could differ on the RO's weighing of the 
evidence and the conclusions reached, "simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  It is simply not appropriate to reweigh the 
facts considered by the RO in 1965 and 1967.  The RO 
concluded that the weight of the evidence demonstrated that 
the preexisting schizophrenia was not aggravated during 
service, and the Board finds that the evidence of record 
supported such a conclusion.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the March 1965 and January 1967 RO 
decisions, in light of the law and regulations then in 
effect.  In order to find that those decisions were clearly 
and unmistakably erroneous, however, it must be concluded 
that the evidence of record at the time that decision was 
rendered was such that the only possible conclusion-based on 
the available evidence of record was to grant service 
connection for schizophrenia.  Clear and unmistakable error 
requires that error, otherwise prejudicial, must appear 
undebatable.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Such error is not shown in this case.

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the RO decision in question 
and that doctrine is not currently for application in a 
determination of CUE.  In view of the standard that error 
must be undebatable and about which reasonable minds cannot 
differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

Therefore, the Board finds that the March 1965 and January 
1967 RO decisions were not based on CUE as they represented a 
reasonable application of the known facts to the law then in 
existence and competent medical opinions of record failed to 
show entitlement to service connection for schizophrenia.  
The claims for CUE, therefore, are denied.



New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As discussed in the above decision, the RO denied the 
veteran's previous claims of service connection for a 
psychiatric condition in March 1965 (for treatment purposes 
only) and January 1967.  Appellate action was not initiated 
with either decision, therefore they became final.  In June 
1989, the veteran filed an application to reopen his claim, 
but the RO refused to reopen the claim in August 1989 on the 
basis that new and material evidence had not been submitted.  
The decision became final in the absence of appellate action.  
In December 1999 and April 2000, the veteran filed 
applications to reopen his claim.

Evidence of record when the RO refused to reopen the claim in 
August 1989 only consisted of the veteran's service medical 
records and a VA note of January 1965 pursuant to his request 
for treatment; these records were considered in the 1967 
rating decision.  The service medical records revealed a 
diagnosis of paranoid schizophrenia that was considered to 
have existed prior to the veteran's service and not 
aggravated by his service.  Evidence submitted since the 
August 1989 decision consists of duplicates of service 
medical records, VA treatment records, VA examination reports 
dated in August 1989 and June 1991, private medical records, 
and the veteran's September 2003 personal hearing testimony.  

The VA and private treatment records reflect a diagnosis of 
paranoid schizophrenia, and a reported history of psychiatric 
problems dating back to the veteran's service in 1964.  The 
records also reveal a reported suicide attempt in 1965.  
These records are not new and material since the evidence of 
record considered in 1989 established that the veteran had 
been diagnosed with schizophrenia.  

The veteran provided an opinion from his treating VA 
psychiatrist in September 2002.  The psychiatrist reported 
treating the veteran for three years and noted that the 
"veteran's Psychiatric reports and treatment records" had 
been reviewed.  The psychiatrist opined that the stress of 
military service precipitated the veteran's psychoses.  This 
opinion is contrary to the opinions noted in the service 
medical records regarding a pre-existing condition, which was 
the basis for the continued denial of the claim.  Therefore, 
the evidence is new and material.  

As outlined above, it is the determination of the Board that 
the evidence presented by the veteran with regard to his 
claim of entitlement to service connection for schizophrenia 
is new and material, thus the claim is reopened.  




ORDER

The March 1965 RO decision denying service connection for a 
psychiatric disability (for treatment purposes only) did not 
contain CUE, and the appeal is denied.

The January 1967 RO decision denying service connection for a 
psychiatric disability did not contain CUE, and the appeal is 
denied.

New and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia, and to this 
extent, the appeal is granted.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for schizophrenia.  
In light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  

The service medical records reveal a finding that the 
veteran's schizophrenia existed prior to his entry into 
service, and the current opinion from the veteran's VA 
psychiatrist indicates that the stress of service 
precipitated the psychoses.  VA examiners who evaluated the 
veteran in 1989 and 1991 commented that the claims file was 
not available for review.  Overall, the Board finds that the 
evidence is insufficient to decide the issue of service 
connection with any certainty.  As the Board cannot exercise 
its own independent judgment on medical matters, further 
examinations are required, to include opinions based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Further, under the VCAA, a veteran is 
entitled to a complete VA medical examination that includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  
Therefore, an examination is in order.  

As noted, the records also reveal a reported suicide attempt 
in 1965.  The veteran provided the name of the hospital and 
furnished VA with the appropriate authorization to obtain his 
records.  A request for records was issued in February 2002, 
but it does not appear that a response has been received.  
Therefore, those records are not currently associated with 
the claims file.  Further, there is correspondence in the 
record from the Social Security Administration (SSA) 
regarding benefits.  However, the bases for awarding such 
benefits are not clear, as well as the medical evidence 
relied upon in making that determination.  Therefore, efforts 
should be made to secure and associate with the claims folder 
any SSA disability decision in the veteran's case and all 
medical records upon which the SSA decision was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Further, 38 
U.S.C. § 5103A(b)(2). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should secure the following:

a. Records from the private hospital 
where the veteran was admitted following 
a suicide attempt in 1965.  The pertinent 
information is contained in the 
authorization (VA Form 21-4142 (JF)) from 
the veteran dated in December 2001.

b.  Records from the Social Security 
Administration pertinent to the veteran's 
claim for benefits as well as the medical 
records relied upon concerning that 
claim.  

All attempts to secure this evidence must 
be documented in the claims folder.  If, 
after making reasonable efforts to obtain 
named records, the AMC is unable to 
secure same, the AMC must notify the 
appellant and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran should be afforded a VA 
examination to determine the nature, 
etiology, and severity of his paranoid 
schizophrenia.  It is imperative that the 
examiners review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  

The examiner should express an opinion as 
to whether the veteran's current 
psychiatric began in service or 
preexisted service.  If the examiner 
finds that the current psychiatric 
disorder preexisted service, he/she 
should express an opinion as to the 
degree of certainty that it preexisted 
service and as to whether or not the 
psychiatric condition permanently 
increased in severity during service.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.

4.  Thereafter, the AMC should review the 
veteran's claim of entitlement to service 
connection for paranoid schizophrenia on 
the merits.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


